Upon petition for rehearing respondent urges that this court failed to apprehend and so to discuss and to decide the principal proposition upon which he relies, and there is merit in respondent's contention. Respondent's position as it now appears is that protests were filed before the eleventh day of July, 1911, but that the time for filing protests did not expire until July 13, 1911; nevertheless that on the eleventh day of July, before the expiration of the time within which protests might be filed, the city council took up the matter of the protests already filed and continued and adjourned the hearing of the protests until the twenty-fourth day of July, 1911; still further that the street law provides (Stats. 1911, pp. 734, 735) that "at the next regular meeting of the city council after the expiration of the time within which said protest may be so made, the city council shall proceed to hear and pass upon all protests so made"; that the city council having continued the hearing of the protests until July 24th did not, as the law required, proceed to hear and pass upon the protests "at the next regular meeting of the city council after the expiration of the time" because such next regular meeting was upon July 14th, the day after the expiration of the time for filing protests. Such being the facts, respondent's contention is that the council never acquired jurisdiction to proceed further with the matter, because in cases where protests have been filed (so respondent argues) only after the regular disposition of those protests in accordance with the law is the council deemed to have acquired jurisdiction to order the proposed improvements (Street Law, Stats. 1911, p. 730, pt. 1, sec. 7). *Page 707 
It is to be noted that no question is here presented of the regularity of the notice to property owners, giving them an opportunity to protest; still further that this defendant was not himself a protestant. His proposition, then, is that because of this asserted irregularity in the matter of the hearing of the protests of those who actually did protest, the council failed to acquire jurisdiction to proceed with the work, and that this failure so to acquire jurisdiction can be urged by a nonprotesting property owner. But such is not our law, nor does respondent cite any authority in support of the law. In Stoner v. City Council of Los Angeles, 8 Cal.App. 607, [97 P. 692], the property owners who urged the objection that the city council had failed to acquire jurisdiction were the very ones whose protests had not met with hearing in accordance with the law. In Southern Construction Co. v. Howells, 21 Cal.App. 330, [131. Pac. 756], the objection to the failure to give notice was heard in an action of a property owner who had appealed to the city council objecting to the assessment. Preliminarily it may be said that the law looks with steadily decreasing favor on property owners who sit by without urging any objections which they may have to the proceedings about to be taken, for the hearing of which objections the law affords ample opportunity, and then, after their property has been improved, endeavor to deprive the contractor of his just remuneration by ultra technicalities. (Harney v. Benson,113 Cal. 314, [45 P. 687]; O'Dea v. Mitchell, 114 Cal., 374, [77 P. 1020]; Haughawout v. Raymond, 148 Cal. 311, [83 P. 53]; McCaleb v. Dreyfus, 156 Cal. 204, [103 P. 924].)
Therefore to this objection it must be made answer that whatever force might attach to it were it an objection made by a protestant who had, for failure of the council to observe the requirements of the law, been deprived of a legal hearing of his protest, from the lips of this respondent, who never made a protest at all, it is entitled to no weight. The jurisdiction spoken of in section 7 of the Street Improvement Act means no more, as used in that section, than that if the council has not duly disposed of the protests then so far as protestants are concerned it shall have no power to proceed further. If it has duly disposed of the protests then as to all the world it has the power to proceed. But where, as here, all of the protestants have been heard, and no one of them *Page 708 
is complaining, and the sole complainant is one who has sat by in silence, it is too well settled to require more than a citation of authority, that such a property owner cannot object to the disposition of protests to which he was not a party (Harney v. Heller, 47 Cal. 15; Lent v. Tillson, 72 Cal. 404, [14 P. 71]; Duncan v. Ramish, 142 Cal. 686, [76 P. 661];Chase v. Trout, 146 Cal. 350, [80 P. 81]).
Wherefore the petition for a rehearing is denied.